UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 27, 2012 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 1-14323 76-0568219 (State or other jurisdiction of (Commission (IRS Employer incorporation ) File Number) Identification No.) 1100Louisiana Street, 10thFloor, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713)381-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On April 27, 2012 Enterprise ETE LLC, a wholly-owned subsidiary of Enterprise Products Partners L.P. (“Enterprise”), sold its last remaining units representing limited partner interests in Energy Transfer Equity, L.P. (“Energy Transfer Equity;” NYSE:ETE) thereby completing the liquidation of Enterprise’s investment in Energy Transfer Equity.As of the date of this report, Enterprise is no longer the beneficial owner of any equity interest in Energy Transfer Equity or its affiliates. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERPRISE PRODUCTS PARTNERS L.P. By: Enterprise Products Holdings LLC, its general partner Date: April 30, 2012 By: /s/ Michael J. Knesek Michael J. Knesek Senior Vice President, Controller and Principal Accounting Officer of Enterprise Products Holdings LLC 2
